DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  closure 9 (page 5, line 8) is missing from figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunohara (EP 3056445 A1: figures 2-4 and paragraphs 17, 20, 23 and 25-27) taken together with Ishii (JP 05-154897 A: figures 1-4 and paragraphs 3 and 16 of the partial machine translation).
Sunohara discloses a blow molded bottle having a body (13), a base (15), an opening (11), a cavity (17) on the surface of the body and a preformed handle member (20).  The handle member having a curved mounting plate (23) by virtue of the shape illustrated in top view figure 4 and a handle portion (22).  The mounting plate has engagement portions on the side facing the container body, see paragraph 27.  The reference does not disclose the anchoring portion (mounting plate 23) having a single wall stem portion and two hooking portions projecting from the stem portion.
Ishii discloses a blow molded bottle having a preformed handle (2) having a substantially “T” cross section engaging portion (3) on the plate of the handle (2) opposite the gripping frame body (2a) as illustrated in figures 1-4.  The reference states that the elongated engaging portion improves the strength of assembling the handle to the bottle body.  The “T” cross section equates to a stem and two hooking portions as claimed.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the article of Sunohara by using a preformed handle having an elongated “T” shape engagement portion as disclosed by Ishii for the purpose of forming a handle that is more rigidly attached to the container body during blow molding.  The fact that the engagement portion extends substantially along the length of the handle results in an improved connection that will decrease the chance of the handle disconnecting from the container body due to the weight of the contents of the container.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunohara (EP 3056445 A1: figures 2-4 and paragraphs 17, 20, 23 and 25-27) taken together with Hayashida et al (JP 04-201541 A: figures 1-5and the partial machine translation).
Sunohara discloses a blow molded bottle having a body (13), a base (15), an opening (11), a cavity (17) on the surface of the body and a preformed handle member (20).  The handle member having a curved mounting plate (23) by virtue of the shape illustrated in top view figure 4 and a handle portion (22).  The mounting plate has engagement portions on the side facing the container body, see paragraph 27.  The reference does not disclose the anchoring portion (mounting plate 23) having a single wall stem portion and two hooking portions projecting from the stem portion.
Hayashida et al disclose a blow molded container (A) having an integral handle (10) wherein the handle is preformed as illustrated in figure 4 to have a mounting portion with a stem between plate (13) and plate (12).  The stem and plate (12) equating to a “T” shaped engaging portion having a stem and the each portion of the plate (12) extending from the stem a hooking portion.  It is noted that the there is no structure on the plate (12) opposite the handle portion.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the article of Sunohara by using a preformed handle having an elongated “T” shape engagement portion as disclosed by Hayashida et al for the purpose of forming a handle that is more rigidly attached to the container body during blow molding.  The fact that the engagement portion extends substantially along the length of the handle results in an improved connection that will decrease the chance of the handle disconnecting from the container body due to the weight of the contents of the container.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sunohara taken together with either Ishii or Hayashida et al as applied to claims 1, 2 and 5-8 above, and further in view of Yanagisawa et al (5,338,503: figures 1-4 and column 3, lines 22-37).
The previous combinations disclose all claimed features except for the handle being injection molded.
Yanagisawa et al disclose a handle (2) that is injection molded and placed within a blow molding cavity as a preform which is incorporated into a container during blow molding of a preform within the blow mold.
It would have been obvious at the time of the effective filing date of the application to modify either of the previous combinations by using an injection molded handle as disclosed by Yanagisawa et al as such was a well-known and expedient way of shaping solid preforms in mass quantities.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotomi (JP 08-217075 A: figures 1-4) taken together with either Ishii or Hayashida et al.
Hirotomi discloses a process of forming a blow molded container having an integral handle comprising: placing a preformed handle (3) in a gripping member (upper and lower mold elements as illustrated in figure 3) into a blow mold (6), blowing a parison (7) into a container as illustrated in figures 3 and 4 such that anchoring portions (32 and 33) of the handle (3) are encompassed by plastic material as illustrated in figure 4.  The resulting container (1) has a body with a cavity (2) which has the handle (3) therein as illustrated in figure 1.  The reference does not disclose a mounting portion with a stem and hooking portions.
Each of Ishii and Hayashida et al discloses a preformed handle having a mounting portion with a stem and hooking portions (overall “T” shape) as described supra.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Hirotomi by using a preformed handle with an elongate mounting plate with a stem and hooking portions as disclosed by either Ishii or Hayashida et al for the purpose of improving the connection between the handle and the blow molded body of the container to prevent unwanted detachment of the handle during use.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the article of claim 1 wherein the handle further comprises at least a further one of said anchoring portions.  Each of Ishii and Hayashida et al disclose an elongate stem and hooking portions attached to a plate, but neither discloses breaking this attachment member into two elongate anchoring portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/29/2021